Citation Nr: 1317473	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date before September 10, 2002, for the grant of a total disability rating for compensation based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1985 to January 1997. 

This matter is before the Board of Veteran's Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in June 2011, the Board denied the claim for an earlier effective date.  The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2012 in an order, the Court granted a Joint Motion for Remand, vacated the Board's decision and remanded the matter for readjudication consistent with the Joint Motion. 


FINDINGS OF FACT

1.  The Veteran filed a claim for increase in September 2001, which included an inferred claim for a total disability rating for compensation based on individual unemployability.

2.  The Veteran met the schedular criteria for a total disability rating for compensation based on individual unemployability and his service-connected disabilities rendered him unable to obtain or maintain a substantially gainful occupation from December 13, 2000. 

CONCLUSION OF LAW

The criteria for an effective date of December 13, 2000, for the grant of total disability rating for compensation based on individual unemployability have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.157, 3.400, 4.16 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In November 2012, the Veteran's attorney specifically limited the effective date to December 13, 2000.  As the Board grants an effective date of December 13, 2000, for the award of the total disability rating, which is a complete grant of the benefit sought on appeal, VCAA compliance need not be addressed further.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Effective Date 

In a decision in May 2007, the Board granted the claim for a total disability rating for compensation based on individual unemployability.  In a rating decision in September 2007, implementing the Board's decision, the RO assigned an effective date of September 10, 2002, the date of receipt of the Veteran's VA Form 21-8940. 

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran's compensably rated service-connected disabilities are: chronic lumbar strain, which has been rated as 40 percent disabling since December 13, 2000; asthma, 30 percent since October 16, 2000; gastroesophageal reflux disease, 30 percent since September 25, 2001; residuals of right clavicular resection, 10 percent since January 18, 1997; and tinnitus, 10 percent since January 18, 1997.  


The combined service-connected disability rating was 60 percent from October 16, 2000, 70 percent from December 13, 2000, and 80 percent since September 25, 2001. 

On September 10, 2002, the Veteran filed a VA Form 21-8940, claim for increase compensation based on unemployability.  On the form the Veteran listed the date his disability affected full time employment as January 2000.  He listed the date he last worked full time as June 1997.  He listed the date he became too disabled to work as December 2001.  

The Veteran's attorney argues that the effective date of the award for a total rating should be December 13, 2000, the date on which the Veteran's service-connected lumbar strain was assigned a 40 percent disability rating. 

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A claim for a total disability rating for compensation based on individual unemployability is a claim for increase, and the effective date rules for increase apply.  Hurd v. West, 13Vet. App. 449 (2000). 

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, and it must identify the benefit being sought.  Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998). 



In a written statement received in September 2001, the Veteran filed claims for increase, including for his service-connected back disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or when such claim is raised by the record.  

VA records show that in July 1999 in a work-study review the Veteran was working in the VA computer lab as a computer support and lab tutor.  In August 1999, it was noted that the Veteran was currently in a work study under VA's Vocational Rehabilitation program.  On VA examination conducted December 13, 2000, it was noted that the Veteran was currently a full-time student studying computers at a community college and management at another college.  He was also doing work study eight hours a week.  In January 2002, the Veteran was unemployed, but he was acting as an intern at a VA help desk.  

On VA examination in September 2004, the Veteran reported that he had been unemployed for the past two years secondary to inability to sit for prolonged periods.  He noted that his last work was for the Oregon State Employment office on a VA grant, but that he was unable to continue past the end of the grant period due to his problems with prolonged sitting.  The examiner noted that the Veteran's report that he was unable to tolerate sitting for prolonged periods was consistent with an inability to be employable in any type of clerical work sitting at a desk or at a computer.

The Board notes that participation in VA Vocational Rehabilitation programs is not evidence of employability.  38 U.S.C.A. § 1718(g)(1); 38 C.F.R. § 3.343(c)(1).

Pursuant to Rice, the date of receipt of the Veteran's claim is September 2001.  





Under 38 C.F.R. § 3.400(o)(2), it is necessary to determine whether, sometime between September 2000 and September 2001, the Veteran's inability to follow a substantially gainful occupation became factually ascertainable. 

The Veteran first met the schedular criteria for an award of total disability as of December 13, 2000, when his service-connected low back disability met the criteria for a 40 percent rating and his combined service-connected disability rating increased to 70 percent.  

The Board finds that it was factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities as of December 13, 2000, the date that his service-connected back disability met the criteria for a 40 percent rating.  The subsequent VA examination findings of unemployability were based on the level of back disability.  As his claim for increase, included a claim for a total disability rating, was received within one year of December 13, 2000, in September 2001, an effective date of December 13, 2000, is the proper effective date.  38 C.F.R. § 3.400(o)(2).


ORDER

An effective date of December 13, 2000, for the award of a total disability rating for compensation based on individual unemployability is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


